Citation Nr: 1035804	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of the hearing has been associated with the claims 
file.

Additional evidence was submitted by the Veteran in July 2010.  
He simultaneously waived his right to have the RO review it.  
Accordingly, the Board has jurisdiction to consider this evidence 
in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304(c).


FINDINGS OF FACT

1.  The evidence at least is in equipoise regarding whether the 
Veteran's bilateral hearing loss is related to his service.

2.  The evidence at least is in equipoise regarding whether the 
Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
establishing service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
establishing service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the benefits 
sought on appeal in this case.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He contends that these disabilities are due to his 
in-service noise exposure.

Service connection may be established in several ways, including 
on a direct basis and on a presumptive basis.  Direct service 
connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, direct service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The absence of documented hearing loss in service 
thus is not fatal to a service connection claim for such 
disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as an organic disease of the nervous system like 
sensorineural hearing loss, to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold 
levels indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  For VA purposes, impaired hearing is considered a 
disability when:  (i) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater, (2) the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater, or (iii) speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service personnel records and DD-214 reveal that he 
was a power plant/mechanic, switchboard operator, light truck 
driver, and clerk.

Service treatment records do not reflect that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
ear problem.  These records do reflect, however, that the Veteran 
underwent audiological testing numerous times.  Although no 
hearing loss arising to the level of a disability for VA purposes 
was found as a result of such testing at his July 1965 enlistment 
examination or at his September 1967 separation examination, such 
hearing loss was found with respect to each ear upon audiological 
testing conducted in between.

Dr. W.R. and Dr. J.M. performed an audiological examination on 
the Veteran subsequent to service in December 1982.  The results 
of this examination were reported graphically rather than 
numerically.  As such, they cannot be used by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  However, it was noted that the 
Veteran "seem[ed] to have a loudness tolerance problem."

Treatment records from Harper-Grace Hospitals dated in January 
1983 reveal that the Veteran reported bilateral hearing loss for 
about 14 years but without tinnitus.  He was diagnosed with 
severe high frequency bilateral sensorineural hearing loss.

In his February 2008 claim, the Veteran asserted that he would 
have temporary hearing loss after being around generators in 
service.  He also asserted that he has had progressive hearing 
loss and tinnitus since service.  Finally, he asserted that his 
VA audiologist told him his hearing problems were related to his 
military noise exposure.

The results of an audiological examination conducted by VA in 
January 2008 have been associated with the claims file.  However, 
the comment to this examination provides that it is "not 
adequate for rating purposes."  The results therefore may not be 
used by the Board.

In April 2008, a VA audiological examination was performed.  The 
examiner first reviewed the claims file.  He then interviewed the 
Veteran, who reported gradual hearing loss since service, 
tinnitus which started in service, and difficulty sleeping due to 
headaches and ringing during service.  He also reported exposure 
to military noise from diesel generators, the motor pool, and 
burial detail of the Honor Guard as well as exposure to 
recreational noise from hunting and target practice.  However, 
the Veteran indicated that he wore ear protection during these 
leisure activities, in contrast to during service.  He denied 
occupational noise exposure.  With respect to current 
symptomatology, he mentioned difficulty hearing in groups and 
crowds and hearing a soft medium pitch, which is worse when he is 
trying to sleep, for a few minutes 2-3 times per day.


	(CONTINUED ON NEXT PAGE)


The examiner next conducted audiological testing.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
75
85
105+
105+
LEFT
45
85
95
105+
105+

Speech recognition scores on the Maryland CNC Word List were 48 
percent for each ear.  Given these results, the examiner 
diagnosed the Veteran with bilateral sensorineural hearing loss 
and tinnitus.  He opined, however, that military noise exposure 
did not cause or aggravate these disabilities.  His rationale for 
this opinion with respect to bilateral hearing loss was that the 
Veteran had normal hearing in his right ear through service and 
the mild hearing loss in his left ear displayed at enlistment was 
within 5-10 decibels of that reported at separation.  His 
rationale for the opinion with respect to tinnitus was that the 
Veteran did not complain of tinnitus during service and further 
that the tinnitus described was not typical of noise-induced 
hearing loss.

VA received a letter from L.E., Au.D., of Audiology Professionals 
dated in June 2008.  L.E. recounted that the Veteran reported 
hearing loss and intermittent tinnitus with an onset during 
military service due to noise exposure from generators and 
gunfire from burial detail of the Honor Guard without ear 
protection.  She next indicated that diagnoses of bilateral high 
frequency sensorineural hearing loss with reduced word 
recognition ability and intermittent tinnitus had been rendered.  
Finally, L.E. opined, based on the Veteran's audiological history 
and a review of his audiological test results, that these 
disabilities were caused by his noise exposure during military 
service.

VA also received a letter from P.G., another audiologist at 
Audiology Professionals, in July 2010.  Like L.E., P.G. recounted 
that the Veteran reported hearing loss and tinnitus as a result 
of military noise exposure from generators and gunfire without 
ear protection.  P.G. then indicated that the Veteran had been 
diagnosed with moderate to profound sensorineural hearing loss 
bilaterally and tinnitus.  She lastly opined, based on his 
audiological history and test results, that the Veteran's hearing 
loss and tinnitus were "more likely than not caused by his noise 
exposure while in the military."

At his July 2010 Travel Board hearing, the Veteran testified that 
he first noticed his hearing loss and tinnitus while working 
around generators in the military.  He also set forth his belief 
that his bilateral hearing loss and tinnitus disabilities are 
related to his service because his only exposure to loud noise 
for any period of time was in the military.  In this regard, he 
referenced his work on generators as well as burial duties of the 
Honor Guard.  The Veteran conceded that he was exposed to 
recreational noise exposure from hunting after service, but noted 
that he wore ear protection.

In light of the above, the Board finds that direct service 
connection for bilateral hearing loss and direct service 
connection for tinnitus are warranted.  Current diagnoses of 
bilateral sensorineural hearing loss and tinnitus are contained 
in both the April 2008 VA audiological examination report as well 
as letters from 2 private treatment providers at Audiology 
Professionals.  Audiological test results from the examination 
reveal that the Veteran's hearing loss constitutes a disability 
for VA purposes.  See 38 C.F.R. § 3.385.  The first Hickson 
requirement therefore is met.

The Veteran contends that he was exposed to noise during service 
from generators.  He is competent to recount such in-service 
experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He also is credible.  Service 
personnel records confirm that the Veteran was a power 
plant/mechanic.  The circumstances of this position undoubtedly 
required him to be in close proximity to loud generators.  See 
38 U.S.C.A. § 1154(a).  Thus, military noise exposure from 
generators is conceded.  Such concession renders it unnecessary 
to consider the Veteran's contentions that he was exposed to 
noise during service from the motor pool or gunfire during burial 
detail of the Honor Guard.

Service treatment records indicate that on at least one occasion, 
though not at enlistment or separation, each of the Veteran's 
ears showed hearing loss arising to the level of a disability for 
VA purposes.  This finding, along with the fact that military 
noise exposure has been conceded, is more than enough to satisfy 
the second Hickson requirement with respect to bilateral hearing 
loss.

Service treatment records are silent with respect to tinnitus.  
However, the Veteran has indicated that he experienced tinnitus 
as well as difficulty sleeping due to headaches and ringing 
during service.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  
Because it is supported by the later diagnoses spanning over 25 
years from Dr. W.R. and Dr. J.M., the VA examiner, and L.E., 
Au.D., and P.G., and audiologist, of Audiology Professionals, and 
because military noise exposure has been conceded, the Board 
finds the Veteran's description of the in-service onset of his 
tinnitus to be credible.  The second Hickson requirement 
accordingly is met with respect to tinnitus.

Two positive nexus opinions are of record.  L.E., Au.D., of 
Audiology Professionals opined in June 2008 that the Veteran's 
bilateral hearing loss disability and tinnitus disability were 
caused by his noise exposure during military service.  P.G., an 
audiologist with Audiology Professionals, similarly opined that 
these disabilities were "more likely than not caused by his 
noise exposure while in the military."  There also is a negative 
nexus opinion of record.  Specifically, the VA examiner who 
conducted the April 2008 audiological examination opined that 
military noise exposure did not cause or aggravate the Veteran's 
bilateral hearing loss and tinnitus disabilities.

All of these nexus opinions were rendered after a detailed 
history from the Veteran regarding his audiological history had 
been received and audiological testing had been conducted.  The 
VA examiner's opinion was accompanied by a rationale, however, 
whereas the opinions of L.E. and P.G. were not.  As such, the 
Board finds that the probative value of the VA examiner's opinion 
is approximately the same as the combined probative value of 
L.E.'s and P.G.'s opinions.  Resolving all doubt in the Veteran's 
favor due to this equipoise of the evidence, the Board further 
finds that the third Hickson requirement is met.

Direct service connection for bilateral hearing loss and for 
tinnitus accordingly is granted pursuant to Hickson.  In light of 
this grant of direct service connection for bilateral hearing 
loss, it is unnecessary to proceed to consider whether 
presumptive service connection for this disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


